UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
May 21, 2013
Christopher Northrop, President
New England Juvenile Defender Center
246 Deering Avenue
Portland, Maine 04102
Dear Mr. Northrop:
This is in response to your October 8, 2012 letter to me requesting clarification of the Office of Special
Education Program’s (OSEP) position regarding requirements for parental input into individualized education
programs (IEPs) under Part B of the Individuals with Disabilities Education Act (IDEA). Specifically, you ask
if there are limits on how, or in what manner, a parent may participate as a member of the IEP Team and if the
rights and responsibilities of parent members of the IEP Team related to raising concerns differ from those of
the other team members, as it relates to parents providing written notice of their concerns a specific time before
the IEP Team meeting is held.
Your questions arise from a recently-adopted local educational agency (LEA) policy that requires parents to
provide a copy of their concerns to the members of their child's IEP team, in writing, three days before an IEP
meeting in order for their concerns to be addressed at the meeting. Your letter states that it appears the LEA
based this policy on OSEP’s Letter to Anonymous dated January 19, 2011 (Letter to Anonymous), which
includes the following:
“We believe it would be reasonable for a public agency to establish criteria, including a requirement
that it receive the entire evaluation report and not just the scaled scores by a certain time, to give the
public agency the opportunity to review the report prior to scheduling an IEP Team meeting to
discuss that evaluation.”
The analysis in Letter to Anonymous was specific to the facts presented by the writer. The letter provides
guidance to public agencies developing criteria specific to the introduction at IEP meetings of a privatelyobtained evaluation, as the information in that evaluation could be complex and may require significant review
by the public agency prior to any discussions regarding its utility. As discussed below, we do not believe that
the analysis in Letter to Anonymous is applicable to the situation you describe.
As you know, the IDEA gives deference to the parents’ rights and role in the development of IEPs. For
example, the LEA must take steps to ensure that the parents of a child with a disability are present at each IEP
Team meeting or are afforded the opportunity to participate, through notification of the meeting early enough
to ensure that they will have an opportunity to attend, and scheduling the meeting at a mutually agreed on time
and place. (See 34 CFR §300.322(a); 71 FR 46540, 46678, August 14, 2006.) In addition, the LEA must
provide the parents prior written notice a reasonable time before the public agency proposes to initiate or
change the identification, evaluation, or educational placement of the child or the provision of a free
appropriate public education (FAPE) to the child; or refuses to initiate or change the identification, evaluation,
or educational placement of the child or the provision of FAPE to the child. (See 34 CFR §300.501.)
In response to comments regarding the development of draft IEPs prior to an IEP meeting, the Analysis of
Comments and Changes to the IDEA 2004 final regulations states that “parents have the right to bring
questions, concerns, and preliminary recommendations to the IEP Team meeting as part of a full discussion of
the child’s needs and the services to be provided to meet those needs.” (See 71 FR 46678, August 14, 2006.)
www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.

Page 2 – Christopher Northrup
It may be helpful for parents to raise concerns to the IEP Team prior to the meeting, particularly if resolving
the concern would require extensive research or attendance at the meeting by a person who would not
otherwise be in attendance. However, we believe that it would be inconsistent with the intent and requirements
of the IDEA for an LEA to adopt a blanket policy requiring parents to provide a written copy of their concerns
to the IEP Team three days before an IEP meeting in order to have their concerns addressed at that meeting.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as informal guidance
and is not legally binding, but represents an interpretation by the U.S. Department of Education of the IDEA in
the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Frank Miller, of my staff, at 202-245-7065
or by email at Frank.E.Miller@ed.gov.

Sincerely,

Melody Musgrove, Ed.D
Director
Office of Special Education Programs
cc: State Director of Special Education

